UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6502


REGINALD T. DAVIS,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:14-cv-04651-JMC)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald T. Davis,    Appellant    Pro Se.    James Anthony Mabry,
Assistant  Attorney    General,     Donald  John   Zelenka, Senior
Assistant Attorney    General,     Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald        T.    Davis    seeks    to    appeal         the   district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                    The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.       § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,      a   prisoner     satisfies           this   standard    by

demonstrating         that     reasonable         jurists      would       find   that     the

district       court’s      assessment       of    the    constitutional          claims    is

debatable      or     wrong.        Slack    v.    McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Davis has not made the requisite showing.                           Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss      the     appeal.           We    dispense      with    oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3